Citation Nr: 0310108	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-06 982	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from January 1951 to May 
1971.  He died in November 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the appellant's claim for service 
connection for the cause of the veteran's death.


FINDING OF FACT

In May 2003, prior to the promulgation of a decision in the 
appeal, the Board received specific written notification from 
the appellant that she was withdrawing her appeal to the 
Board.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the appellant 
have been met.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002); 38 C.F.R. § 20.204 (effective April 
18, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The provisions 
of 38 C.F.R. § 20.204 were recently amended, effective April 
18, 2003, but the changes to this regulation do not alter the 
underlying right of an appellant to withdraw his or her 
appeal.  See 68 FR 13235-13236 (March 19, 2003).   

In May 2003, prior to the promulgation of a decision in the 
appeal, the Board received specific written notification from 
the appellant that she was withdrawing her appeal to the 
Board.  Accordingly, the sole issue before the Board at this 
time is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



